Final action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 7/23/21. The amendments to independent claim 12 necessitated the new ground of rejection as set forth in this office action. Accordingly this action has been made final.

Specification Objection Withdrawn 
2.	The previous objection to the specification has been withdrawn in view of deleting the embedded hyperlink “http://”. The amendment to the specification has been reviewed and entered. No new matter has been introduced by the amendments.

Claim status
3.	In the claim listing of 7/23/21 claims 1-24 are pending in this application. Claims 12-14 are amended. Claims 1-11 and 17-24 are withdrawn. The claim amendments have been reviewed and entered. No new matter has been introduced by the amendments.
4.	Claims 12-16 are under prosecution.

Withdrawn Rejection and Response to the Remarks
5.	The previous rejection of claims 12-16 under 35 U.S.C. 102(a)(1) as being anticipated by Kato has been withdrawn in view of amendments to claims 12-14. 


Claim Rejections - 35 USC § 102
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	Claims 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markova et al (Chem. Commun., 2013, 49, 5298-5300).
Claim interpretation: Claims recited with alternate claim language “or” or “and/or” has been interpreted to require single limitation.
With regard to the preamble of “A method of changing the absorbance spectrum of at least one chromophore bound to a nucleotide architecture”, MPEP 2111.02 makes it clear that "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction." Accordingly, the claim language of “A method of changing the absorbance spectrum of at least one chromophore bound to a nucleotide architecture” merely set forth the intended use or purpose of the claimed step but do not limit the scope of the claims.
The instant specification does not provide a limiting definition for “a nucleotide architecture”. Thus, the claim has been given the broadest reasonable interpretation 
Instant claims recited with open claim language “comprising” can include additional elements as long as the applied art teaches the claimed steps. Also, MPEP 2111.03 makes it clear that the transitional term “comprising” is open-ended and does not exclude additional, unrecited elements (See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369,1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Also the term “comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim (Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501,42 USPQ2d 1608, 1613 (Fed. Cir. 1997). In the instant case, as discussed below Markova teaches the steps of claims 12-16 thereby meeting the limitation of said claims.
In the instant case the limitation of “changing the proximity of a first chromophore bound to the nucleotide architecture to a second chromophore, wherein the nucleotide architecture is mobile or flexible and/or changing the orientation of the first chromophore to the second chromophore” (i.e., recited with alternate claim language “or” or “and/or”) of claim 12 has been interpreted to require the limitation of “changing the proximity of a first chromophore bound to the nucleotide architecture to a second chromophore, wherein the nucleotide architecture is changing the orientation of the first chromophore to the second chromophore”.

The limitation of “wherein said changing alters the absorbance spectrum of the chromophores producing a color change” of claim 12 is a passive limitation because it is the end result of changing the orientation of the chromophores.
The method of claim 12 read on “changing the proximity of a first chromophore bound to the nucleotide architecture to a second chromophore and changing the orientation of the first chromophore to the second chromophore.

    PNG
    media_image1.png
    617
    806
    media_image1.png
    Greyscale


			

The teachings of Markova as discussed above meets the limitation of changing the proximity of a first chromophore bound to the nucleotide architecture to a second chromophore due to hybrid formation (i.e., from monomers to dimer formation), wherein the nucleotide architecture changes the orientation of the first chromophore to the second chromophore.
As discussed above in claim interpretation section, the limitation of “wherein said changing alters the absorbance spectrum of the chromophores producing a color change” of claim 12 is a passive limitation because it is the end result of changing the orientation of the chromophores. However, it is noted that Markova teaches formation of hybrid changes the absorbance spectrum of the chromophores producing change in lambda max = 668 nm, J-band) and higher lambda max = 601 nm, H-band).
Regarding claim 13, Markova teaches that the dimer formation (i.e., changing) brings said second chromophore Cy5 bound to ON2 sufficiently close to said first chromophore Cy5 bound to ON1 forming ON1*ON2 hybrid compared to the monomer (668 vs. 648 nm) and is a characteristic of J-aggregation of the Cy dyes (Table 1 and pg. 5298, column 2, paragraph 1). It is noted that the limitation of creating near-field 
Regarding claim 14, as discussed above while rejecting claim 12, Markova teaches that the development of a J-band (D lambda = 20 nm) upon formation of a Cy-dimer is evident upon titration of ON1 to ON2 (Fig. 2) and more accurately, assembly of Cy within the ON1*ON2 hybrid is accompanied by the development of two main bands consistent with Davydov exciton splitting of the monomer bands (pg. 5299, column 1 paragraph 2), which meets the limitation of said changing separates said second chromophore from first chromophore bound. It is noted that the limitation of creating near-field interference is a passive step because the limitation is end result of J type dimer, wherein said second chromophore and said first chromophore were sufficiently close to create near-field interference in dimer form such that the first and second chromophores acted as one chromophore because first and second chromophore are Cy5 chromophore.
Regarding claim 15, Markova teaches the Cy5 chromophore (pg. 5298, column 1 and paragraph 1).
Regarding claim 16, Markova teaches that the nucleotide architecture comprises DNA oligonucleotide (Scheme 1 and pg. 5298, column 1 and paragraph 1).



Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Markova et al (Chem. Commun., 2013, 49, 5298-5300).
Claim interpretation: As discussed above in section 7.
This rejection is made to cover any potential arguments of Markova does not specifically teach the claimed order of steps.
	However, the courts have ruled that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930; MPEP 2144.04 section IV C). In the instant case, as discussed below, Markova teaches the steps of claims 12-16 and thus is prima facie obvious in the absence of new or unexpected results.
Regarding claim 12, Markova teaches a method comprising DNA-enabled dimerization of pentamethine cyanine (Cy5) comprising a Cy5 chromophore bound to oligonucleotide ON1 and a Cy5 chromophore bound to oligonucleotide ON2 (Markova, Scheme 1, Table 1), forming a dimer of Cy molecules and has an ‘‘oblique’’ orientation of the chromophores (Figs. 1 and 2 and their associated descriptions in the text; especially pg. 5298 column 2, 5899, column 1, paragraphs 1 and 2, column 2, paragraph 1).
The artisan would recognize that the teachings of Markova as discussed above meets the limitation of changing the proximity of a first chromophore bound to the nucleotide architecture (i.e., Cy5 bound ON1 to a second chromophore due to hybrid formation (i.e., from monomers to dimer formation), wherein the nucleotide architecture changes the orientation of the first chromophore to the second chromophore.
As discussed above in the claim interpretation section, the limitation of “wherein said changing alters the absorbance spectrum of the chromophores producing a color 
Regarding claim 13, Markova teaches that the dimer formation (i.e., changing) brings said second chromophore Cy5 bound to ON2 sufficiently close to said first chromophore Cy5 bound to ON1 forming ON1*ON2 hybrid compared to the monomer (668 vs. 648 nm) is characteristic of J-aggregation of the Cy dyes (Table 1 and pg. 5298, column 2, paragraph 1). The artisan would recognize that the limitation of creating near-field interference is a passive step because the limitation is end result of J type dimer or H type formation because dimer has at least two Cy5 chromophore, which meets the limitation of the first and second chromophores act as one chromophore.
Regarding claim 14, as discussed above while rejecting claim 12, Markova teaches that the development of a J-band (D lambda = 20 nm) upon formation of a Cy-dimer is evident upon titration of ON1 to ON2 (Fig. 2) and more accurately, assembly of Cy within the ON1*ON2 hybrid is accompanied by the development of two main bands consistent with Davydov exciton splitting of the monomer bands (pg. 5299, column 1 paragraph 2), which meets the limitation of said changing separates said second chromophore from first chromophore bound. It is noted that the limitation of creating near-field interference is a passive step because the limitation is end result of J type dimer, wherein said second chromophore and said first chromophore were sufficiently close to create near-field interference in dimer form such that the first and second 
Regarding claim 15, Markova teaches the Cy5 chromophore (pg. 5298, column 1 and paragraph 1).
Regarding claim 16, Markova teaches that the nucleotide architecture comprises DNA oligonucleotide (Scheme 1 and pg. 5298, column 1 and paragraph 1).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the steps of claims12-16 taught by Markov in the claimed order with a reasonable expectation of success with the expected benefit of providing steps in the claimed order. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves providing the steps of claims 12-16 of Markov in the claimed order. In other words artisan would recognize that the steps of claims 12-16 would be obvious over the teachings of Markov.

Conclusion
10.	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634